DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2021 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 1/27/2021, is acknowledged. Claim 6 is amended. Claims 15 – 16 are newly entered. Claims 1 – 5 remain withdrawn. Claims 6 – 16 are currently pending in the application and under consideration for this office action.

Claim Objections
Claim 6 is objected to because of the following informalities:
Regarding claim 6, the Examiner respectfully requests Applicant remove one of the terms “the” in “wherein the the first bottom, endless belt” present on line 36. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 16, the claim recites “wherein the first aluminum-based alloy except for at least one soft phase element is produced with an identical qualitative composition as the second aluminum-based alloy”. However, it is unclear as to what elements may constitute a “soft phase element”. It is noted that the instant specification provides examples of soft phase elements, such a Sn, Bi, In, Pb, or mixtures thereof (P 15, L 5-7). However, these examples do not serve as a defined list of soft phase elements, and as such, the metes and bounds of the claim are indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.












Claims 6 – 9, 11, and 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0104876 (“Whitney”; of record) in view of “Development of a continuous composite casting process for the production of bilayer aluminium strips”, 2014. Journal of Materials Processing Technology, Vol 214, pp 1445-1455 (“Nerl”; of record), US 4735254 (“Itoyama”; of record), and US 2003/0006021 (“Pereira”).
Regarding claim 6, Whitney teaches a method for producing a multilayer plain bearing element ([0027]) comprising the steps: (1) producing a two-layer primary material from a first aluminum-based alloy forming a first layer of the primary material and a second aluminum-based alloy forming a second layer of the primary material ([0027], L 2-8; [0028]-[0029]); (2) joining the two-layer primary material to a substrate forming a supporting layer of the multilayer plain bearing element by roll bonding ([0027], L 9; [0030]-[0031]); and (3) finishing the roll-bonded composite material to obtain the multilayer plain bearing element ([0032]). 
Whitney teaches that one layer of the two-layer primary material is an aluminum alloy ([0022]). Whitney teaches that the other layer is preferably pure aluminum or an aluminum alloy ([0026]). Thus, Whitney teaches that the primary material is either two aluminum alloys or an aluminum alloy and pure aluminum.
Whitney does not explicitly teach that the two-layer primary material is produced by composite casting, wherein the composite casting process for producing the primary material is operated in a device having at least three different zones and, in a first zone, a first strand of aluminum is produced from an aluminum melt or of one of the aluminum-based alloys from a first 
Nerl teaches a method for producing a two-layer primary material by composite casting (S 1, Par 3, L 1-5), wherein the composite casting process for producing the material is operated in a device having at least three different zones (Fig. 4) and a casting unit (Fig. 4, #8).
In a first zone, a first strand of aluminum is produced from an aluminum-based alloy from a first aluminum alloy melt (S 3.1, Par 2, L 1-3; Fig. 4, #1, #3), and in a third zone, a second strand of aluminum from an aluminum melt is cast onto the solidified first surface (S 3.1, Par 2, L 3-9; Fig. 4, # 5).
Nerl also teaches that the composite casting process is beneficial as a cohesive compound is formed between the metals due to melting and accelerated diffusion at the interface resulting in a higher bonding strength (S 1, Par 2, L 8-12). Furthermore, Nerl teaches clad strips can be produced directly from the molten base materials within a single process combining casting and joining (S 1, Par 2, L 12-14). Nerl also teaches that the composite casting process potentially reduces manufacturing costs, resources, and energy by shortening the process chain (S 1, Par 2, L 14-18).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Nerl into Whitney and produce a two-layer primary material by composite casting. The composite casting process is beneficial as a cohesive compound is formed between the metals due to melting and accelerated diffusion at the interface resulting in a higher bonding strength, clad strips can be produced directly from the molten base materials within a single process combining casting and 
Whitney nor Nerl teach that the composite casting device has a first, bottom endless belt and a second, top belt respectively guided by a number of rollers, wherein the first, bottom belt extends across the entire length of the device in the production direction and the second, top belt extends across only a partial region of the entire length, wherein the partial region defines the first zone of the device, and wherein the first cooling unit extends across the entire length of the device in the production direction, and the second cooling unit extends across the entire length of the first zone so that the first strand in the second zone adjoining the first zone is not forcibly cooled.
Itoyama teaches a method for casting a continuous strip of metal (1: 8-10). Itoyama teaches that belts guided by a number of rollers (5: 3-15; Fig. 1, #18, #20), disposed in conjunction with cooling pads (5: 23-25; Fig. 1, #38, #40), help to cool the metal and expedite its solidification (5: 28-29). Further, Itoyama teaches that the belts, through cyclic variation of their speed, prevent the solidifying metal from breakout out due to frictional stress or from sticking within the casting chamber (7: 14-18).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Itoyama into Whitney and Nerl, and provide the composite casting device with belts which work in conjunction with cooling pads, or plates, to expedite the solidification of the metal strip. The belts, through cyclic variation of their speed, can prevent the solidifying metal from breakout due to frictional stress or from sticking within the casting chamber.
The belts incorporated via the teachings of Itoyama correspond to the location of cooling plates in the composite casting device taught by Nerl. Thus, the belt present in conjunction with the upper cooling plate of the first zone would extend across only a partial region of the entire 
Whitney in view of Nerl and Itoyama does not explicitly teach that in regard to a second zone of the casting device, its length is defined by a non-zero horizontal distance between a starting point of the casting unit and an end of the second, top belt. However, as the instant claim requires only that there is a horizontal distance, the Examiner asserts that a distance of zero constitutes a distance, and as such, the claim limitation is met by the prior art.
However, it is noted by the Examiner that Pereira teaches an apparatus for casting molten metal onto a moving metallic strip ([0014]; Fig. 1, #10). It is noted that there is a horizontal distance between a heating chamber (Fig. 1, #24), part of the preheating station of the apparatus taught by Pereira (Fig. 1, # 14), and the casting die for depositing molten metal onto the metallic strip (Fig. 1, # 38), part of the casting station of the apparatus taught by Pereira (Fig. 1, #16). The Examiner notes that although Pereira teaches an apparatus which utilizes a metallic strip which is pre-made, the “preheating station” of the apparatus may be considered an equivalent to the “first zone” of the device of the instant claim, wherein a first strand is produced from molten aluminum. Thus, Pereira teaches a “second zone” having a non-zero distance which exists between the first zone and the start of the casting die, which signifies that start of the “third zone” of the device, wherein molten metal is deposited as a second strand on top of the first strand. 
Thus, the Examiner notes that there are prior art examples of casting devices with similar configurations to that of the instant claim, in particular regard to the limitation concerning the 
Moreover, as there is no cooling plate present on the upper region of this second zone, an ordinarily skilled artisan would have expected that the region is not forcibly cooled.
Nerl does not explicitly teach that the first surface of the first strand is solidified in the second zone. The Examiner notes that the language of the claim does not require the first surface to be solidified in the second zone. Rather, the only requirement is that in the second zone, the strand is cooled until it has a solidified first surface. If the first surface is solidified upon entering the second zone, the limitation would have no effect. Additionally, Nerl does teach that the temperature of the first strand (the substrate) must be above a certain temperature to avoid premature solidification of the second deposited strand (see Nerl: S 3.3, Par 2-6; Fig. 8). An ordinarily skilled artisan would have been motivated by this teaching to maintain the temperature of the upper surface of the substrate strand above a minimum level, which would result in delayed solidification of the upper surface of substrate strand, potentially in the second zone as defined by Applicant.
Regarding claim 7, Nerl teaches that the first strand is cooled in a cooling line having top cooling circuits (Fig. 4, #7; Fig. 9, #4 – “Copper cooling plate”) assigned to the first surface of the first strand and bottom cooling circuits (Fig. 4, #7; Fig. 9, #4 – “Copper cooling plate”) assigned to a second surface of the first strand, and the number of the top cooling circuit or top cooling circuits (1 for the first strand – see Figs. 4 & 9) is smaller than the number of bottom cooling circuits (2 for the first strand – see Figs. 4 & 9).

Regarding claim 8, Nerl does not explicitly teach the cooling rate of the first strand in the region of the first surface. 
Nerl does give operating parameters for continuous composite casting experiments. The first strand is poured at a temperature of 750°C (S 4.1, Par 1, L 8-9), and the casting speed is set at 235 mm/min (S 4.1, Par 1, L 7-8). Although it is not explicitly disclosed, the distance between the casting of the first strand and the casting of the second strand appears to be 150 mm (see Fig. 17, 18).
Nerl teaches that in initial experiments, favorable metallurgical bonding between the aluminum alloy strip and pure aluminum occurs when the alloy strip is at a temperature higher than 450°C during composite casting (S 2, Par 5, L 1-4; Fig. 3b). Below this temperature, no cohesive bonding occurs (S 2, Par 5, L 4-5; Fig. 3a). 
An ordinarily skilled artisan would be motivated by this teaching to ensure that during operation of the composite casting system, the first strand is cooled to a temperature that is not less than 450°C, in order to ensure a good metallurgical bond between the two layers.
Dividing the distance between casting zones (150 mm) by the casting speed (235 mm/min) gives the length of time that the first strand is cooling in between casting zones, 0.638 minutes, or 
The Examiner respectfully notes that this average cooling rate is not specific to the region of the first surface. The Examiner asserts, however, that an ordinarily skilled artisan would expect the cooling rate in this region to be lower than the average cooling rate of the first strand, as it is exposed to a smaller area of the copper cooling plate than the bottom surface of the first strand.
As previously discussed, it would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Nerl into Whitney and produce a two-layer primary material by composite casting. The composite casting process is beneficial as a cohesive compound is formed between the metals due to melting and accelerated diffusion at the interface resulting in a higher bonding strength, clad strips can be produced directly from the molten base materials within a single process combining casting and joining, and the composite casting process potentially reduces manufacturing costs, resources, and energy by shortening the process chain.
Regarding claim 9, Nerl teaches that in initial experiments, favorable metallurgical bonding between the aluminum alloy strip and pure aluminum occurs when the alloy strip is at a temperature higher than 450°C during composite casting (S 2, Par 5, L 1-4; Fig. 3b). Below this temperature, no cohesive bonding occurs (S 2, Par 5, L 4-5; Fig. 3a). 
An ordinarily skilled artisan would be motivated by this teaching to ensure that during operation of the composite casting system, the first strand is cooled to a temperature that is not less than 450°C, in order to ensure a good metallurgical bond between the two layers.

Regarding claim 11, Nerl teaches that as the second strand is cast onto the first surface of the first strand, the second strand is cooled by another cooling circuit (Fig. 4, #7 – “Copper cooling plate”).
Nerl does not explicitly teach the location of the solidification front of the second strand. 
Nerl does provide simulated temperature distributions in the composite casting mould system at different time steps (Fig. 16). At steady state, rapid temperature change appears to occur just downstream of the molten pure aluminum inlet (Fig. 16, d). An ordinarily skilled artisan would appreciate that this rapid temperature change would signal the formation of a solidification front. Comparing the temperature model to the casting apparatus, it appears as if the solidification front forms at the beginning of the cooling unit for the second strand. Thus, the solidification front forms upstream of the cooling circuit.
As previously discussed, it would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Nerl into Whitney and produce a two-layer primary material by composite casting. The composite casting process is beneficial as a cohesive compound is formed between the metals due to melting and accelerated diffusion at the interface resulting in a higher bonding strength, clad strips can be produced directly from the molten base materials within a 
Regarding claim 13, Nerl teaches that the aluminum alloy used for the first strand during the composite casting process has a solidus of 227°C and a liquidus of 638°C (Table 2). Nerl also teaches that the aluminum used for the second strand during the composite casting process has a melting point of 660°C (S 3.2, Par 5, L 4). It is known in the art that the liquidus is the temperature at which a material is completely melted, and the solidus is the temperature at which a material begins to melt. Thus, melting only occurs within the temperature range bound by the solidus and liquidus.
Since both of these taught values are below the given melting point for aluminum, Nerl necessarily teaches that the aluminum-based alloy used for the first strand during the composite casting process has a melting point which meets the requirement of being at most 15% higher than the melting point of aluminum.
As previously discussed, it would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Nerl into Whitney and produce a two-layer primary material by composite casting. The composite casting process is beneficial as a cohesive compound is formed between the metals due to melting and accelerated diffusion at the interface resulting in a higher bonding strength, clad strips can be produced directly from the molten base materials within a single process combining casting and joining, and the composite casting process potentially reduces manufacturing costs, resources, and energy by shortening the process chain.
Regarding claim 14, Nerl teaches that during the composite casting process, the first strand and the second strand have a thickness ratio of 1.0 or 1.5 (S 4.1, Par 2, L 1-2). This thickness ratio is defined as the thickness of the first strand over the thickness of the second strand (S 3.2, Par 4, 
As previously discussed, it would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Nerl into Whitney and produce a two-layer primary material by composite casting. The composite casting process is beneficial as a cohesive compound is formed between the metals due to melting and accelerated diffusion at the interface resulting in a higher bonding strength, clad strips can be produced directly from the molten base materials within a single process combining casting and joining, and the composite casting process potentially reduces manufacturing costs, resources, and energy by shortening the process chain.
Regarding claim 15, Whitney in view of Nerl, Itoyama, and Pereira does not explicitly teach that the casting unit is designed to be displaceable in the production direction. However, it has been held that adjustability (e.g. the ability to be displaceable) is not a patentable advance (MPEP 2143 V D). Thus, the substitution of a casting unit designed to be displaceable in the production direction would have been obvious to one of ordinary skill in the art. Absent any showing of criticality or unexpected results, a prima facie case of obviousness is established.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0104876 (“Whitney”; of record) in view of “Development of a continuous composite casting process for the production of bilayer aluminium strips”, 2014. Journal of Materials Processing Technology, Vol 214, pp 1445-1455 (“Nerl”; of record), US 4735254 (“Itoyama”; of record), and US 2003/0006021 (“Pereira”) as applied to claim 6, and further in view of US 4621675 (“Vanelderen”; of record).
10, Whitney in view of Nerl and Itoyama does not explicitly teach that the first strand is cooled in the region of lateral sides.
Vanelderen teaches a method and apparatus for continuous casting (1: 9-11). The method includes the use of two moving side dams as side walls of a molding cavity (3: 8-13; Figs. 2-3, #12-13). The side walls are configured to spray water on the lateral sides of the cast material after solidification in order to cool it (4: 38-44). Vanelderen also teaches that use of the side dams for cooling allowed for an increase in casting speed, thus increasing production (5: 41-48).
It would have been obvious to an ordinarily skilled artisan to use the side dams taught by Vanelderen to cool the lateral edges of the two-layer material taught by Whitney in view of Nerl and Itoyama. Use of the side dams may permit an increase in casting speed, and thus an increase in productivity.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0104876 (“Whitney”; of record) in view of “Development of a continuous composite casting process for the production of bilayer aluminium strips”, 2014. Journal of Materials Processing Technology, Vol 214, pp 1445-1455 (“Nerl”; of record), US 4735254 (“Itoyama”; of record), and US 2003/0006021 (“Pereira”) as applied to claim 6, further in view of “The Effect of Globular Microstructure Size on the Mechanical Properties in Reheating Process of Aluminum Alloys”, 2004. Journal of Materials Engineering and Performance, Vol 13, No 2, pp172-184 (“Kang”; of record).
Regarding claim 12, Whitney in view of Nerl and Itoyama does not explicitly teach that the first aluminum-based alloy is produced with a substantially globular structure and the second aluminum-based alloy is produced with a substantially dendritic structure.

It would have been obvious to an ordinarily skilled artisan to produce the first strand with a substantially globular structure, as this microstructure would allow the strand to achieve maximum tensile strength and elongation.
The instant specification discloses that it is of advantage if cooling of the second strand is operated such that the second aluminum-based alloy is produced with a substantially dendritic structure (Instant Application: P 22, L 26-29). Nerl teaches cooling in the same manner as the instant application.
Nerl teaches that cooling plates made of copper are used to cool both strands (S 3.1, Par 3, L 1-2; Fig. 4, #7). The instant application states that the cooling units used to cool the castings are in an example cooling plates made of copper (Instant Application: P 18, L 27-28). Nerl also teaches that these plates are arranged in an amount and manner (Fig. 4, #7; Fig. 9, #4) that is the similar to what is disclosed by the instant specification (Instant Application: Fig. 9, #31, 34, 41).
Due to Nerl and the instant application using equivalent casting and cooling devices, an ordinarily skilled artisan would expect that cooling of the second strand is operated in the same manner as the instant application, thus resulting in the second strand having a substantially dendritic structure.
As previously discussed, it would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Nerl into Whitney and produce a two-layer primary material by composite casting. The composite casting process is beneficial as a cohesive compound is formed between the metals due to melting and accelerated diffusion at the interface resulting in a higher bonding strength, clad strips can be produced directly from the molten base materials within a .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0104876 (“Whitney”; of record) in view of “Development of a continuous composite casting process for the production of bilayer aluminium strips”, 2014. Journal of Materials Processing Technology, Vol 214, pp 1445-1455 (“Nerl”; of record), US 4735254 (“Itoyama”; of record), and US 2003/0006021 (“Pereira”) as applied to claim 6, further in view of US 2009/0025837 (“Neuhaus”).
Regarding claim 16, Whitney in view of Nerl, Itoyama, and Pereira does not explicitly teach that the first aluminum-based alloy except for at least one soft phase element is produced with an identical qualitative composition as the second aluminum-based alloy.
Neuhaus teaches a plain bearing composite material ([0001]). Neuhaus teaches that the quantities of components added to the aluminum alloy of the intermediate layer and the aluminum alloy of the bearing layer are the same, apart from the additional soft phase fraction in the bearing layer ([0012]). Further, Neuhaus teaches that selection of such compositions allows for a simplified production method ([0012]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Neuhaus into Whitney, and provide the same composition for both the first aluminum alloy and the second aluminum alloy, except for the additional inclusion of a soft phase fraction in the aluminum alloy which is to be the bearing layer. Such a selection of compositions allows for a simplified production method.


Response to Arguments
Applicant’s remarks filed 1/27/2021 are acknowledged and have been fully considered. Applicant has argued that the cited prior art does not satisfy the limitation that in a second zone of the device, the first strand of pure aluminum melt of the first aluminum-based alloy melt is cooled until it has a solidified first surface. Applicant then argues further that this limitation, combined with the newly added limitation that the length of the second zone of the device is defined by a horizontal distance between the start of a casting unit and the end of the second, top belt, distinguishes over the prior art of record, as the device disclosed by Nerl does not disclose any such horizontal distance.
	The Examiner concedes that in view of the newly added claim limitations defining the length of the second zone of the device, the Nerl apparatus does not possess a non-zero distance between the start of a casting unit and the end of the second, top belt. Thus, the prior art rejections under 35 U.S.C. 103 have been withdrawn by the Examiner. 
	However, upon further search and consideration, the Examiner’s interpretation of device “zones” as claimed in the instant claims has been reconsidered in light of the claim amendments and how they apply to the applied prior art. New grounds of rejection have been presented, further incorporating the newly cited Pereira reference.
The Examiner maintains that the limitation “in a second zone… the first strand of pure aluminum melt or the first aluminum-based alloy melt is cooled until it has a solidified first surface” in no way requires the first strand of pure aluminum melt or the first aluminum-based alloy melt to solidify in the region of the first surface while in the second zone. Rather, such a limitation is conditional in nature. If the first strand of pure aluminum melt or the first aluminum-
Additionally, Nerl does teach that the temperature of the first strand (the substrate) must be above a certain temperature to avoid premature solidification of the second deposited strand (see Nerl: S 3.3, Par 2-6; Fig. 8). An ordinarily skilled artisan would have been motivated by this teaching to maintain the temperature of the upper surface of the substrate strand above a minimum level, which would result in delayed solidification of the upper surface of substrate strand, potentially in the second zone as defined by Applicant.
	Regarding Applicant’s arguments that the claimed horizontal distance enables an influence on the bond strength between the cast-on layer and the substrate due to a difference in thermal conditions, the Examiner notes that such attorney arguments may not take the place of evidence in the record (MPEP 716.01(c)). If it can be shown through presented evidence that this horizontal distance results in criticality or unexpected results relative to the prior art, the presented prima facie case of obviousness may be reconsidered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735